NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3052-17T4

KAREN E. LOCKER,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR, and
SOUTH JERSEY BEHAVIORAL
HEALTH RESOURCES, INC.,

     Respondents.
_____________________________

                    Submitted October 16, 2019 – Decided November 25, 2019

                    Before Judges Fisher and Gilson.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 137,633.

                    Karen E. Locker, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Donna Sue Arons,
                    Assistant Attorney General, of counsel; Rimma
                    Razhba, Deputy Attorney General, on the brief).
            Obermayer Rebmann Maxwell & Hippel LLP,
            attorneys for respondent South Jersey Behavioral
            Health Resources, Inc. (Charles L. Shute, Jr., on the
            brief).

PER CURIAM

      Karen Locker appeals from a final agency decision by the Board of

Review (Board), which found that she was not eligible for unemployment

benefits because she left work voluntarily without good cause attributable to

work. N.J.S.A. 43:21-5(a). We affirm.

      Locker was employed by South Jersey Behavioral Health Resources, Inc.

(the Employer) as a community support coordinator.         She worked for the

Employer for approximately nine months, from February 2017 until e arly

October 2017. On October 6, 2017, Locker resigned from work.

      Shortly thereafter Locker filed for unemployment benefits, claiming she

had been subject to a hostile work environment. She was initially found eligible

for benefits, but her Employer appealed, contending that Locker had voluntarily

resigned without giving notice. A telephonic hearing was conducted before the

Appellate Tribunal (Tribunal), and Locker and the human resources manager of

the Employer testified.

      Locker testified that throughout her employment, her immediate

supervisor acted inappropriately and unprofessionally towards her. She first

                                                                        A-3052-17T4
                                       2
complained of that conduct to her Employer on September 15, 2017. On that

day, Locker had met with her supervisor and during that meeting the supervisor

had repeatedly screamed at Locker and acted in an intimidating manner towards

her. Immediately following the meeting, Locker filed a grievance with her

Employer.

      That same day, a representative of human resources and the Employer's

chief executive officer met with Locker and the supervisor.       Locker was

informed that her supervisor had been told that her behavior was unacceptable

and she was not to retaliate against Locker.

      Locker went on to testify that following the September 15, 2017 meeting,

the supervisor engaged in "passive aggressive" behavior towards her by telling

other employees not to share information with her. The supervisor also assigned

Locker more work than she could do and, when Locker questioned her ability to

complete all the work, the supervisor told Locker to engage in "unethical"

conduct.

      After the September 15, 2017 meeting Locker did not notify her Employer

of the supervisor's behavior until she submitted her resignation on October 6,

2017. On that date, Locker met with the manager of human resources and




                                                                       A-3052-17T4
                                       3
informed her she was resigning effective immediately. The manager asked

Locker to confirm her resignation in writing, which Locker did.

      The manager of human resources confirmed that the first time Locker

complained about her supervisor's conduct was on September 15, 2017. The

manager also testified that Locker next complained on the day that she resigned

and, therefore, the Employer had no opportunity to address the situation.

Finally, the manager testified that when Locker resigned she was not being asked

to leave work and, if she had chosen, she could have stayed and continued to

work for the Employer.

      Based on that testimony, the Tribunal found that Locker had filed a

grievance on September 15, 2017, and that was the first time that Locker

complained of her supervisor's conduct. The Tribunal also found that after

September 15, 2017, Locker did not notify the employer of any further incidents

with her supervisor until she resigned on October 6, 2017. Accordingly, the

Tribunal found that Locker did not give the Employer an opportunity to

eliminate or address any alleged inappropriate conduct that occurred after

September 15, 2017. Based on those findings, the Tribunal concluded that

Locker had left work voluntarily without good cause attributable to the work.




                                                                        A-3052-17T4
                                       4
Therefore, the Tribunal reversed the initial decision granting Locker

unemployment benefits.

      Locker administratively appealed, but the Board affirmed the Tribunal's

decision. In its written decision, the Board found that Locker had initially

"discussed her dissatisfaction with her supervisor's demeanor with [h]uman

[r]esources," but "there is no evidence that the conditions were so severe as to

give [Locker] good cause for quitting work."

      Locker now appeals to us and contends that no reasonable person could

have tolerated the conduct of the supervisor and, therefore, she left work with

good cause attributable to her work. Given our limited scope of review, we

discern no basis to reverse the decision of the Board.

      An agency's decision should not be disturbed on appeal unless it is shown

to be arbitrary, capricious, or unreasonable. Brady v. Bd. of Review, 152 N.J.
197, 210 (1997) (citing In re Warren, 117 N.J. 295, 296 (1989)). We "'can

intervene only in those rare circumstances in which an agency action is clearly

inconsistent with its statutory mission or with other [s]tate policy.'"    Ibid.

(quoting George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994)).

Furthermore, "'[i]n reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether an appellate court would come


                                                                        A-3052-17T4
                                       5
to the same conclusion if the original determination was its to make, but rather

whether the fact finder could reasonably so conclude upon the proofs.'" Ibid.

(alteration in original) (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74,

79 (App. Div. 1985)). In sum, our scope of review is confined to determining

"whether the agency's decision offend[ed] the State or Federal Constitution[s]";

whether such action violated legislative policies; "whether the record

contain[ed] substantial evidence to support" the agency's factual findings; and

whether the agency, in applying "legislative policies to the facts, . . . clearly

erred in reaching a conclusion that could not reasonably have been made . . . ."

Id. at 210-11 (quoting George Harms Constr., 137 N.J. at 27).

      The relevant statute provides that an individual shall be disqualified from

receiving benefits if "the individual has left work voluntarily without good cause

attributable to such work, . . . ." N.J.S.A. 43:21-5(a). "While the statute does

not define 'good cause,' . . . courts have construed the statute to mean 'cause

sufficient to justify an employee's voluntarily leaving the ranks of the employed

and joining the ranks of the unemployed.'" Domenico v. Bd. of Review, 192
N.J. Super. 284, 287 (App. Div. 1983) (citations omitted) (quoting Condo v. Bd.

of Review, 158 N.J. Super. 172, 174 (App. Div. 1978)).




                                                                          A-3052-17T4
                                        6
      The test for determining whether an employee's decision to leave work

constitutes "good cause" is one of "'ordinary common sense and prudence'

. . . ." Brady, 152 N.J. at 214 (quoting Zielenski v. Bd. of Review, 85 N.J. Super.
46, 52 (App. Div. 1964)). The employee's decision to quit "'must be compelled

by real, substantial and reasonable circumstances not imaginary, trifling and

whimsical ones.'"    Ibid. (quoting Domenico, 192 N.J. Super. at 288).           "A

claimant has the 'responsibility to do whatever is necessary and reasonable in

order to remain employed.'" Ibid. (citation omitted) (quoting Heulitt v. Bd. of

Review, 300 N.J. Super. 407, 414 (App. Div. 1997)).

      Applying these well-established standards, we discern no basis to disturb

the determinations made by the Board. Locker complains of the unprofessional

conduct of her supervisor. She first brought that conduct to the attention of her

Employer on September 15, 2017.         The Tribunal found that the Employer

appropriately addressed the situation at that time. Thereafter, Locker did not

complain again until the day she resigned from work. The Tribunal therefore

found that Locker did not give her Employer any time to address the situation

further. The Board adopted those findings and those findings are based o n

substantial credible evidence in the record.

      Affirmed.


                                                                           A-3052-17T4
                                        7